Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 21, 2016

The Court of Appeals hereby passes the following order:

A17A0217. TIYE MUHAMMAD et al. v. ACCEPTANCE AUTO SALES, INC.

      This case began as an action for damages in magistrate court. Following an
adverse ruling in that court, plaintiffs Tiye Muhammad and Sharron Banks appealed
to the superior court, which ruled in favor of Acceptance Auto Sales, Inc.
Muhammad and Banks then appealed directly to this Court. We, however, lack
jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). The plaintiffs’ failure to follow the proper
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/21/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.